Motion Granted; Order filed January 10, 2019




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-18-00844-CV
                                   ____________

                  ALEXANDER OIL COMPANY, Appellant

                                         V.

 JOHNNY CLINE; CLINE FUELS, INC.; GULFTECH MARKETING, LP;
      JAMES L. AHERN, JR.; AND YELLOW BILL, LLC, Appellees


                    On Appeal from the 334th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2012-53723

                                     ORDER

      This is an appeal from a judgment signed June 28, 2018. On October 23, 2018,
this court abated the appeal and ordered the parties to conduct mediation. On
December 21, 2018, appellant filed a motion in which it notified this court that
appellant and appellees, Johnny Cline and Cline Fuels, Inc., have settled their
dispute. Appellant moved to dismiss appellees Johnny Cline and Cline Fuels, Inc.
from the appeal. See Tex. R. App. P. 42.1. The appeal is reinstated and the motion is
granted. Accordingly, appellees, Johnny Cline and Cline Fuels, Inc., are ordered
dismissed from the appeal.

      The style of the case shall now read Alexander Oil Company v. Gulftech
Marketing, LP; James L. Ahern, Jr.; and Yellow Bill, LLC. The record is due to be
filed in this court 30 days from the date of this order.



                                               PER CURIAM



Panel consists of Chief Justice Frost and Justices Jewell and Bourliot.